IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2603 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 196 DB 2017
                                :
           v.                   :           Attorney Registration No. 311730
                                :
AMANDA IANNUZZELLI,             :           (Delaware County)
                                :
                Respondent      :




                                        ORDER

PER CURIAM
      AND NOW, this 1st day of July, 2019, upon consideration of the Report and

Recommendations of the Disciplinary Board, Respondent’s petition for review, and the

Office of Disciplinary Counsel’s response, the petition for review and request for oral

argument is denied. Amanda Iannuzzelli is suspended from the Bar of this

Commonwealth for a period of three years and shall comply with all the provisions of

Pa.R.D.E. 217.      Respondent shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).